                                                                               USDC SDNY
                                                                               DOCUMENT
UNITED STATES DISTRICT COURT                                                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                  DOC #:
                                                                               DATE FILED: 5/3/2021
 -------------------------------------------------------------- X
 GEORGE AIRDAY,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :       14-CV-8065 (VEC)
                            -against-                           :
                                                                :            ORDER
                                                                :
 THE CITY OF NEW YORK and KEITH                                 :
 SCHWAM,                                                        :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        WHEREAS on April 29, 2021, the Court instructed the parties to be prepared for trial to

commence with jury selection on May 19, 2021, because this matter was still second on the list

of jury trials for June 1, 2021 (Dkt. 214); and

        WHEREAS as of the date of this order, this matter is now first on the list of jury trials for

June 1, 2021;

        IT IS HEREBY ORDERED that trial will commence with jury selection on June 1,

2021. The Court will provide additional details on the specific courtroom and time of jury

selection at the Final Pretrial Conference.

        IT IS FURTHER ORDERED that the parties must appear for a Final Pretrial Conference

on May 20, 2021, at 2:00 p.m., in Courtroom 443, of the Thurgood Marshall U.S. Courthouse,

40 Foley Square, New York, NY.



SO ORDERED.
                                                              _________________________________
                                                                 _____________________  _________
Date: May 3, 2021                                                   VALERIE CAPRONI
                                                                               CAPRON    NI
      New York, NY                                                United States District Judge



                                                   Page 1 of 1
